Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Gene Trappier petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court has denied Trappier’s § 2255 motion. Accordingly, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contention's are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.